NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 JAMES BENJAMIN BARSTAD,                         No. 15-35862

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-00523-BJR

   v.
                                                 MEMORANDUM*
 EARL X WRIGHT, Director of Prisons
 Command B; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                 Barbara Jacobs Rothstein, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Washington state prisoner James Benjamin Barstad appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of the First Amendment and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”). We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the district court’s ruling on cross-motions for

summary judgment. Guatay Christian Fellowship v. County of San Diego, 670
F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants on

Barstad’s access-to-courts claim because Barstad failed to raise a genuine dispute

of material fact as to whether defendants caused an actual injury to a nonfrivolous

claim. See Lewis v. Casey, 518 U.S. 343, 348-49, 354-55 (1996) (setting forth

elements of an access-to-courts claim and actual injury requirement).

      The district court properly granted summary judgment for defendants on

Barstad’s free exercise claim because Barstad failed to raise a genuine dispute of

material fact as to whether the initial rejection of outgoing mail containing pre-

franked envelopes, two incoming pieces of mail with noncompliant return address

information, and an incoming package of oils, herbs, and stones was not

reasonably related to legitimate penological interests. See Turner v. Safley, 482
U.S. 78, 89 (1987) (a prison regulation that “impinges on inmates’ constitutional

rights” is valid “if it is reasonably related to legitimate penological interests”).

      The district court properly granted summary judgment for defendants on

Barstad’s RLUIPA claim based on the same mail rejections because Barstad failed

to meet his initial burden to demonstrate that the rejections constituted a substantial

burden on the exercise of his religious beliefs. See Warsoldier v. Woodford, 418


                                            2                                     15-35862
F.3d 989, 994, 996 (9th Cir. 2005) (prisoner has initial burden to demonstrate that

prison policies “constitute a substantial burden on the exercise of his religious

beliefs” and prison policy imposes substantial burden when it “intentionally puts

significant pressure on inmates . . . to abandon their religious beliefs”).

      The district court properly granted summary judgment for defendants on

Barstad’s free speech claim because Barstad failed to raise a genuine dispute of

material fact as to whether: (1) the regulation of his incoming mail was not

reasonably related to the prison’s legitimate penological interests in prison safety

and security; (2) the regulation of his outgoing mail did not further a substantial

governmental interest in prison safety and security; or (3) the interruption of his

prisoner orientation presentation and decision to disallow his participation in future

orientations interfered with legitimate penological objectives. See Thornburgh v.

Abbott, 490 U.S. 401, 413-19 (1989) (setting forth factors for evaluating claim

regarding regulation of incoming mail); Procunier v. Martinez, 416 U.S. 396, 413-

14 (1974) (setting forth factors for evaluating claim regarding regulation of

outgoing mail), overruled on other grounds by Thornburgh, 490 U.S. 401; Jones v.

N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 129-32 (1977) (setting forth

standards regarding regulation of expressive or associational conduct).

      The district court properly granted summary judgment for defendants on

Barstad’s retaliation claim because Barstad failed to raise a genuine dispute of


                                           3                                    15-35862
material fact as to whether defendants retaliated against him because of his

complaints about mail rejections or whether the adverse conduct was not

reasonably related to a legitimate correctional goal. See Rhodes v. Robinson, 408
F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements of a retaliation claim in the

prison context).

      We reject as without merit Barstad’s contentions regarding the district

court’s denial of his motion to compel joinder and Barstad’s “jurisdictional

concerns” set forth in his opening and reply briefs.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”).

      AFFIRMED.




                                           4                                      15-35862